Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 1 of 6

,/"¢

  

-\f.

Approved: “M””W;¥\ #',WMtwn

MATHEW ANDREws //s"f-\M ADE§;E,>BERG
Assistant Unitéd States-Attorneys

BefOre: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

______"__.__,.___._“..__X
coMPLAINT /L][ `é/

UNITED STATES OF AMERICA 16? nqLZ€J ip

: Violation of

w v. - : 18 U.S.C. § 1201
JAVIER ENRIQUE DA SILVA ROJAS, : COUNTY OF OFFENSE:
a/k/a “Javier Da Silva,” : WESTCHESTER COUNTY
Defendant. .
X

SOUTHERN DISTRICT OF NEW YORK, SS.:

 

DANIEL MCKENNA, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE
(Kidnapping)

l. From on or about January 28, 2019 to on or about
January 29, 2019, in the Southern District of New York and
elsewhere, JAVIER ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da
Silva,” the defendant, unlawfully seized, confined, inveigled,
decoyed, kidnapped, abducted and carried away and held for
ransom and reward and otherwise, a person when the person was
willfully transported in interstate and foreign commerce, and
the defendant traveled in interstate and foreign commerce and
used the mail and any means, facility, and instrumentality of
interstate and foreign commerce in committing and in furtherance
of the commission of the offense, to wit, DA SILVA ROJAS
kidnapped a woman, Valerie Reyes (the “Victim”), in New
Rochelle, New York, bound her feet and hands, placed packing
tape over her mouth, put her in a suitcase, and transported her
to Greenwich, Connecticut, where he disposed of her body,
resulting in the death of the Victim.

 

Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 2 of 6

(Title 18, United States Code, Section lZOl(a)(l).)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

2. I am a Special Agent with the Federal Bureau of
Investigation (“FBI”). I have been a Special Agent at the FBI
for nearly twenty years, and have been personally involved in
the investigation of this matter. This affidavit is based upon
my conversations with law enforcement agents, witnesses and
others, as well as my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

THE MISSING PERSON REPORT AND VIC'I'IM IDENTIFICATION`

3. Based on my conversations with law enforcement
officers from the Greenwich Police Department (“GPD”) and the
New Rochelle Police Department (“NRPD”), l know, among other

things, the following:

a. On or about January 30, 2019, at
approximately 2:43 p.m., Valerie Reyes (the “Victim”) was
reported missing to the New Rochelle Police Department by her
mother, father, and boyfriend.

b. On or about February 5, 2019, public works
personnel located a red suitcase near Glenville Road and
Stillman Lane in the Town of Greenwich, Connecticut. Public
works personnel unzipped the suitcase and found a deceased
female inside. Public works personnel subsequently contacted law
enforcement, who responded to the scene.

c. Upon inspecting the suitcase, law
enforcement officers found a deceased female in her 20-30s with
shoulder length black hair. The female was barefoot with an
unbuttoned shirt and denim jeans. She was bound at the feet and
knees, and her hands were bound behind her back with what
appeared to be white twine and packing tape. There was also
packing tape over her mouth and chin. There were obvious signs
of head trauma including bruising around the face and a large
hematoma to the deceased female’s forehead. At the time law

Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 3 of 6

enforcement discovered the body, the deceased female was in the
early stages of decomposition with mottling around her hands and

feet.

d. The next day, on or about February 6, 2019,
an assistant medical examiner conducted an autopsy on the
deceased female and found the cause of death to be a homicide.

e. The Victim’s father and brother positively
identified the deceased female as the Victim the same day.

TI'IE IN'V'ESTIGATION

4. Based on my review of account records from a bank
used by the Victim (the “Bank”) with a location in New Rochelle,
New York (“Bank Branch~l”), l know that on or about January 29,

2019, the Victim’s debit card was used. Specifically, at
approximately 5 a.m., the Victim’s debit card was used at an ATM
at Bank Branch-l (the “Bank Branch-l ATM”) to withdraw
approximately $1,000.

5. Based on my review of footage from a City of New
Rochelle pole camera located in the area of Bank Branch-l and my
review of footage from the Bank Branch-l ATM, I know that on or
about January 29, 2019 at approximately 5 a.m., a black Honda
CR-V (the “Honda”) pulled up toward Bank Branch-l and parked
across the street in a neighboring parking lot. An individual
exited the vehicle, crossed the street, and entered the Bank
Branch-l vestibule. The individual, who appears to be male, wore
a black hooded sweatshirt over his head, dark pants, and black
sneakers with white soles. The individual then exited Bank
Branch-l, entered the Honda, and drove westbound.

6c Based on my conversations with a law enforcement
officer from the Greenwich Police Department (“Officer-l”), I
know that New Rochelle city cameras observed the path taken by
the Honda from the Bank Branch-l ATM.

7. Based on my review of images from a license plate
reader located on the path taken by the Honda, I know that on or
about January 29, 2019, at approximately 6:27 a.m., a 2017 Honda
CR-V vehicle, color black with a specific license plate (the
“License Plate”) was captured by a license plate reader located
at the intersection of North Avenue at Lincoln Avenue in New

Rochelle, New York.

 

Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 4 of 6

8. Based on my conversations with Officer#l, who
reviewed records from the New York Department of Motor Vehicles,
1 know that the Honda is registered to a company (the
“Company”), with an address in Flushing, New York (the “Flushing
Address”). Based on public source information, 1 also know that
the Company is the parent company of rental car company (the
“Rental Car Company”).

9. Based on my conversations with Officer-l, 1 know
that on or about February 9, 2019, a law enforcement officer
contacted the Rental Car Company. A representative from the
Rental Car Company stated, in substance and in part, that the
Flushing Address was also a rental location for a car sharing
company (the “Car Sharing Company”).

10. Based on my conversations with Officer-l, 1 know
that on or about February 9, 2019, law enforcement contacted the
Car Sharing Company's regional security director. The regional
security director confirmed that the Honda was located in the
Car Sharing Company parking lot at the Flushing Address. The
regional security director further stated that the Honda was
rented by an individual (“Person-l”) from on or about January 28
through on or about January 29, 2019.

ll. Based on my conversations with Officer-l, who
reviewed account records of the Car Sharing Company, 1 have
learned that Person-l is the holder of an account at the Car
Sharing Company. 1 have also learned that a second driver,
JAVIER ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da Silva,” the
defendant, is an authorized user on Personal's Car Sharing
account.

12. Based on my conversations with Officer~l, who
reviewed account records from the Car Sharing Company, the
account records further identify an apartment in a condominium
building in Flushing, New York (the “Flushing Condominium”), as
the address of JAVIER ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da
Silva,” the defendant.

13. Based on my conversations with Officer-l, who
reviewed images from surveillance cameras located at the
Flushing Condominium, 1 know, among other things, that on or
about January 28, 2019, JAVIER ENRIQUE DA SILVA ROJAS, a/k/a
“Javier Da Silva,” the defendant, left the Flushing Condominium
at approximately 10:50 p.m., wearing a black hooded sweatshirt
over his head, dark pants, and black sneakers with white soles.
DA SILVA ROJAS' clothing matches that of the unknown individual

4

 

Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 5 of 6

who was captured in bank surveillance footage using the Victim's
debit card on or about January 29, 2019. See supra § 4.
Additionally, on the next day, on or about January 29, 2019, at
approximately 9:43 a.m., the footage shows DA SILVA ROJAS
returning to the Flushing Condominium wearing a long tan coat
and carrying a duffel bag. DA SILVA ROJAS left the Flushing
Condominium without the duffel bag, several minutes later.

14. Based on my conversations with Officer-l, who
reviewed images from surveillance cameras located at the
Flushing Address, 1 know that on or about February 6, 2019,
JAVIER ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da Silva,” the
defendant, rented the Honda from the Car Sharing Company.
Surveillance cameras located at the Flushing Address parking lot
depict DA SILVA ROJAS returning the Honda to the same parking
lot later the same day.

15. Based on my conversations with Officer-l, 1 know
that the Victim's family members told law enforcement that the
Victim had dated an individual named “Javier” but that the
Victim had ended the relationship approximately one year before.

16. Based on my conversations with Officer-l, 1 know
that law enforcement officers searched the Victim's home in New
Rochelle, New York (the “Victim's Residence”) on or about
February'§, 2019. During the search, the officers found a
drawing of an unidentified individual.

17. Based on my conversations with Officer-l, who
reviewed a social media account appearing to belong to JAVIER
ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da Silva,” the defendant,
1 know that the drawing located in the Victim's home appears to
be identical to the profile picture for the social media account
in the defendant’s name.

18. On or about February ll, 2019, officers from the
Greenwich Police Department and the New Rochelle Department
arrested JAVIER ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da Silva,”
the defendant, based on probable cause for the crime of larceny
based on his use of the Victim's debit card.

19. Based on my observation of JAVIER ENRIQUE DA
SILVA ROJAS, a/k/a “Javier Da Silva,” the defendant, 1 believe
that DA SILVA ROJAS is the individual depicted in the drawing
found in the Victim’s home.

 

Case 7:19-mj-01458-UA Document 1 Filed 02/12/19 Page 6 of 6

20. Later on or about February 12, 2019, JAVIER
ENRIQUE DA SILVA ROJAS, a/k/a “Javier Da Silva,” the defendant,
was interviewed at the New Rochelle Police Department. 1
reviewed a contemporaneous video of the interview.l At the
beginning of the interview, DA SILVA ROJAS was Mirandized in
Spanish. DA SILVA ROJAS then waived his Miranda rights and
stated, in substance and in part, that on or about January 29,
2019, he had sex with the Victim at the Victim’s Residence. DA
SILVA ROJAS noted that at some point the Victim fell to the
floor and hit her head. DA SILVA ROJAS then indicated that he
placed packing tape over her mouth, bound her legs and hands,
and put her in a suitcase. He then said that he placed the
suitcase in his car and drove away. After driving for some
time, DA SILVA ROJAS stated that he placed the suitcase in a
forest.

WHEREFORE, deponent respectfully requests that s
JAVIER ENRIQUE DA SILVA ROJAS, &/k/a “Javier Da Silva, ’ the
defendant, be arrested and imprisoned/ o bailed, as the case may
be.

 

HIEL P. MCKENNA
Special Agent
Federal Bureau of 1nvestigation

`Sworn to before me this
gth day of Fe ruary, 2019

@Q/it

THE HONORABLE l§A,' RGARET """ SMITH
UNITED STATES __GlST TE JUDGE
SOUTHERN DISTBIC `OF NEW YORK

f

       

 

1 The interview, which was conducted partially in Spanish and
partially in English, was recorded.

6

 

